DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply submitted September 7, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 19, and 20 are amended.
Claims 1-20 are pending and are indicated as being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claims 1, 19, and 20 recite several steps that, in combination, result in, for a plurality of campaigns, determining optimal times during the particular time period to send each of the determined number of electronic communications, for the plurality of campaigns, to a computing device of the particular customer, wherein the number of electronic communications and the optimal times are 
The requirement in these features that require determining optimal times in which the user is expected to be guaranteed to interact with the electronic communication, in combination with the remaining claim features, appear to integrate the identified abstract ideas into a practical application thereof.
The relevance of Moran (U.S. Pub. No. 2014/0278918 A1) and Dukach et al. (U.S. Pub. No. 2004/0036622 A1) (hereinafter “Dukach”) to the presently-claimed invention are indicated in the prosecution history of this application. 
Menon (U.S. Pub. No. 2015/0026719 A1) teaches techniques for managing display of personalized advertisements in a user interface (UI) of an on-screen interactive program guide (IPG). These techniques include finding combinations of times that a preferable for displaying advertising (see, e.g., ¶¶ [0102]-[0111] and Claim 11). However, Menon does not appear to teach that for these time intervals, the value function is a probability that the particular person engages in the electronic 
Kar et al. (“Selection and Ordering of Linear Online Video Ads.” In Proceedings of the 9th ACM Conference on Recommender Systems (RecSys '15). Association for Computing Machinery, New York, NY, USA, 203–210. Year 2015) is newly cited and Ferry et al. (U.S. Pub. No. 2007/0271134 A1) and Narsimhan (U.S. Pub. No. 2014/0143803 A1) have been previously cited to further show the state of the art with respect to advertisement scheduling.
The closest art of record, including Moran, Dukach, Menon, Kar, Ferry, and Narsimhan, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622